Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that " generate HARQ-ACK bits only for PDSCH receptions scheduled by the DCI format for multiplexing in the PUCCH transmission occasion when the DCI format includes a reset feedback indicator for the Type-2 HAROQ-ACK codebook grouping and HARQ-ACK retransmission and when no DCI formats that are detected after a last PUCCH transmission occasion include the reset feedback indicator, the reset feedback indicator indicating a number of requested PDSCH groups including the scheduled PDSCH group and the non-scheduled PDSCH group; and a memory to store the HARQ-ACK bits". This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the claim language.  Thus, claim 1 is novel.  For similar reasons, claims 11 and 19 are novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2022/0014314); Wang discloses plurality of PDSCHs scheduled by the base station may be grouped into 2 PDSCH groups at most, the corresponding PDSCH group indices are 0 and 1 respectively, and the 1-bit HARQ-ACK feedback request group information is for the each PDSCH group, wherein a value 0 of the 1-bit PDSCH set represents that only the HARQ-ACK for this PDSCH group to which the current PDSCH belongs is fed back, and a value 1 represents that the HARQ-ACKs for the two PDSCH groups are fed back. In the each group, bit number of the HARQ-ACK and bit ranking of the HARQ-ACK for the each group are determined according to a count DAI (C-DAI) in the DCI and a total DAI (T-DAI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466